Title: To George Washington from Jeremiah Wadsworth, 14 November 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir.
    Fredericksburgh [N.Y.] Novr 14: 1778.
  
          

            
              From No. 4 upwards to Newbury may be procured
               500
              barrels
              beef
            
            
               And
               400
              barrels
              flour.
            
            
              At & near Albany
              5000
              Do
              Do—
            
            
               And
              4000.
              do
              salted beef & Pork.
            
          
Mr Cuyler D.C.G.P. has taken measures to have Beef sufficient at Newbury for four thousand men sixty Days—And General Bailey asks for five hundred barrels of flour to compleat the supplies for the same number of men, the same term of time, But I have reason to believe the General is mistaken, and that six or seven hundred barrels will be wanted for that purpose. These may possibly be transported in sleighs in the winter—but the expences of the whole magazine at Newbury will be uncommonly great. If larger armies should be in the northern region than the above provisions will feed, they may be furnished in the summer with further supplies. The provisions to be at Albany by the middle of April according to this estimate are to be exclusive of feeding the Garrisons in that neighborhood through the winter. I am your Excellencys most Obedt & humble Servant
  
    Jereh Wadsworth Com. Gen. P.
  
  
P.S. I expect an interview with my deputies the 20th instant, and can then give more explicit accounts of the dependance of provisions in every quarter.
  
  
    J.W.
  
 